FILED
                                                                     2/16/2021
                                                                  Court of Appeals
                                                                      Division I
                                                                State of Washington



 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
 In the Matter of the Detention of
                                                    No. 79377-2-I
 DAVID JAMES LEWIS,
                                                    ORDER GRANTING MOTION
                                                    FOR RECONSIDERATION AND
                              Appellant.            WITHDRAWING AND
                                                    SUBSTITUTING OPINION


         The State has filed a motion for reconsideration of the opinion filed on

December 21, 2020. The respondent, David Lewis, has filed a response to the

motion. The court has determined that the motion should be granted, the opinion

should be withdrawn, and a substitute unpublished opinion filed; now, therefore, it is

hereby

         ORDERED that the motion for reconsideration is granted; and it is further

         ORDERED that the opinion filed on December 21, 2020 is withdrawn; and it

is further

         ORDERED that a substitute unpublished opinion shall be filed.




                        C.                      _____________
                                                                           FILED
                                                                         2/16/2021
                                                                     Court of Appeals
                                                                         Division I
                                                                   State of Washington




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detenfion of
                                                       No. 79377-2-I
 DAVID JAMES LEWIS,
                                                       DIVISION ONE
                       Appellant.
                                                       UNPUBLISHED OPINION

       APPELWICK, J.   —   Lewis, an adjudicated sexually violent predator, appeals

from a verdict denying his conditional release. He argues the trial court erred in

(1) granting the State judgment as a matter of law, (2) denying Lewis judgment as

a matter of law, (3) excluding his housing declaration as hearsay, (4) changing the

venue from Columbia County to Snohomish County, and (5) denying his motion to

exclude the term “sexually violent predator” from use at trial. We reverse the CR

50 ruling, but affirm the jury verdict denying release.

                                         FACTS

       David Lewis was sent to prison in 1992 after he pleaded guilty to two counts

of child molestation. In May 2005, Lewis was adjudicated as a “sexually violent

predator” (SVP) and involuntarily committed to the special commitment center. He

has remained in an institution from that time forward.

       Involuntarily committed SVPs may petition for release from commitment. RCW

71.09.090. Lewis petitioned for conditional release to a less restrictive alternative

(LRA). RCW 71.09.090(2). An LRA is a “court-ordered treatment in a setting less



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79377-2-1/2


restrictive than total confinement which satisfies the conditions set forth in RCW

71.09.092.” RCW 71.09.020(6). Those conditions include a specific treatment plan

and a housing provider. ROW 71.09.092(1)-(5).

           In January 2018, a show cause hearing was scheduled in Columbia County

to consider Lewis’s LRA plan. In March 2018 the court issued an order on show

cause hearing1 ordering a trial on the issue of Lewis’s conditional LRA and a

discovery order setting a conditional release trial date.

       In July 2018, the State sought a change of venue to Snohomish County.

Lewis objected. The court granted the motion and transferred venue to Snohomish

County.      Lewis filed a notice for discretionary review in the Court of Appeals.

Lewis’s motion for discretionary review was denied, finding the issue moot.

       The case went to trial in Snohomish County Superior Court in October 2018.

Evidence regarding Lewis’s proposed housing was admitted without objection. A

mistrial was declared due to juror misconduct.

       Before the second trial, the parties agreed to retain prior rulings on motions in

Iimine. This included a denial of Lewis’s motion to exclude the term “sexually violent

predator” on the basis that it is a statutorily created legal term.

       In December 2018, the second trial began. The State moved to exclude

portions of the LRA proposed by Lewis. It objected to the admission of housing

provider Theodora Wright’s declaration and any related testimony on hearsay



       1 The order on show cause states that it is based on the evidence presented
at the January 10, 2018 hearing, but the court docket indicates that the hearing
was stricken and the order was entered by stipulation.
                                           2
No. 79377-2-1/3


grounds. Lewis’s attorney argued for admissibility of the declaration on several

grounds.    The trial court ruled that the declaration and other testimony were

inadmissible hearsay. It redacted the portions of the social worker’s release plan

declaration that were related to housing and excluded the housing provider’s

declaration. Because neither party called the housing provider as a witness, the

trial court found that there was no direct evidence regarding the housing provider’s

available apartment or agreement to comply with statutory requirements.

        At the conclusion of the evidentiary phase, both parties sought judgment as

a matter of law. The State argued it was entitled to judgment as a matter of law

under RCW 71 .09.094(1), since Lewis had failed to establish his plan met statutory

housing requirements. Lewis argued he was entitled to judgment as a matter of law

under CR 50, as the State’s failure to introduce the housing component of his plan

made it impossible for the State to meet its evidentiary burden.

        After the jury had returned a verdict in the State’s favor, the trial court

granted the State’s motion and denied Lewis’s motion. The trial court opined that

although the issue might be moot, guidance from this court would be useful as “the

law remains unclear.”

        Lewis timely appeals.

                                   DISCUSSION

   I.   Motions for Judgment as a Matter of Law

        CR 50(a)(1) authorizes a court to grant judgment as a matter of law where

there is no legally sufficient evidentiary basis for a jury to find in favor of the


                                             3
No. 79377-2-1/4


nonmoving party. “Granting a motion for judgment as a matter of law is appropriate

when, viewing the evidence most favorable to the nonmoving party, the court can

say, as a matter of law, there is no substantial evidence or reasonable inference

to sustain a verdict for the nonmoving party.” Sing v. John L. Scott, Inc., 134 Wn.

2d 24, 29, 948 P.2d 816 (1997). We review a motion for judgment as a matter of

law de novo. Lodis v. Corbis Holdings, Inc., 192 Wn. App. 30, 62, 366 P.3d 1246

(201 5).

       A. The State’s Motion

       After portions of the proposed LRA plan Lewis submitted were stricken

pretrial as hearsay, neither party called the housing provider as a witness. At the

conclusion of the second trial, the State moved for judgment as a matter of law

under RCW71.09.094(1). The State argued Lewis had failed to establish that his

plan satisfied the housing requirements in RCW 71 .09.092(3). The trial court held,

given the lack of sufficient evidentiary support, no reasonable jury could find the

statutory condition had been met. As a result, the court found that “a strict reading

of the statute requires judgment as a matter of Jaw in the state’s favor.”

       The order was granted after the jury returned a verdict denying conditional

release. The trial court acknowledged the order might be moot, but noted in the

order that guidance on this issue would be useful to practitioners. The State

briefed the issue, arguing the order was correct. Prior to oral argument, the State

withdrew its argument. The State’s concession is well taken.




                                             4
No. 79377-2-1/5


       RCW 71 .09.094(1) provides that upon the conclusion of the evidence in a

hearing2 held pursuant to RCW 71 .09.090, “if the court finds that there is no legally

sufficient evidentiary basis for a reasonable jury to find that the conditions set forth

in RCW 71.09.092 have been met, the court shall grant a motion by the State for

a judgment as a matter of law.” At a conditional release trial, the State has the

burden to prove beyond a reasonable doubt that conditional release to any

proposed less restrictive alternative either: (i) is not in the best interest of the

committed person; or (ii) does not include conditions that would adequately protect

the community. RCW 71.09.090(3)(d). The State may not carry its burden by

relying on the lack of evidence from the petitioner. In allowing the State to do so

here the trial court effectively shifted the burden of proof.        The motion was

improperly granted.

       We accordingly reverse the trial court’s grant of the State’s motion for

judgment as a matter of law.

       B. Lewis’s Motion

       Lewis argues he was entitled to judgment as a matter of law under CR 50

because the State failed to introduce the housing component of his plan.            He

contends that once his plan was deemed sufficient at a show cause hearing, the

State was obligated to admit the entire plan. He argues, failing to do so made it




       2  RCW 71 .09.090 thus uses the word “hearing” to refer to both the show
cause hearing and the trial that results from it. It is this latter hearing—the trial—
that is the subject of RCW 71.09.094(1).
                                             5
No. 79377-2-1/6


impossible for the State to prove beyond a reasonable doubt his proposed LRA

was statutorily insufficient.

       The language of RCW 71.09.094(1) and RCW 71.09.092 does not

expressly provide that the State must introduce the plan. Further, the jury is not

specifically asked whether the plan satisfies 71 .09.092. Rather, it is instructed

under RCW 71.09.094(2) which provides,

       Whenever the issue of conditional release to a less restrictive
       alternative is submitted to the jury, the court shall instruct the jury to
       return a verdict in substantially the following form: Has the state
       proved beyond a reasonable doubt that either: (a) The proposed less
       restrictive alternative is not in the best interests of respondent; or (b)
       does not include conditions that would adequately protect the
       community? Answer: Yes or No.
To the extent the plan factors into the answer to these questions, the expert

witnesses are free to offer opinions relative to that purpose.   .~    ER 702, 703; In

re Det. of P.K., 189 Wn. App. 317, 324-35, 358 P.3d 411(2015) (holding the trial

court properly admitted expert witness testimony relying upon inadmissible records

as the basis of her opinion that his LRA should be revoked). Here, the majority of

the LRA was entered into evidence. And, the State produced witnesses, such as

Dr. Amy Phenix, who opined on whether the plan met the statutory requirements.

So, it was possible for a jury to find the State met its burden without looking at the

declaration.

       And, the State did not argue before the jury at closing that Lewis’s housing

plan was insufficient. Instead, the State relied on evidence “indicative of [Lewis’s]

absolute lack of the ability to be transparent,” rendering him more likely to fail to

adhere to treatment in the community. Viewed in the light most favorable to the
                                              6
No. 79377-2-1/7


State, there was sufficient evidence to sustain a verdict that the plan was not in

Lewis’s interest or was insufficient to protect the public.

          We affirm the trial court’s denial of Lewis’s motion for judgment as a matter

of law.

    II. Exclusion of Portion of LRA on Hearsay Grounds

          The declaration of Lewis’s housing provider as well as related testimony

referencing housing were excluded as inadmissible hearsay. The declaration from

his housing provider was an out-of-court statement, but Lewis argues that the court

erred in holding the declaration was offered to prove the truth of the matter

asserted.

          Out-of-court statements offered in court to prove the truth of the matter

asserted are hearsay, which is generally not admissible unless an exception

applies. ER 801(c), 802. The admission of evidence under a hearsay exception

is reviewed for abuse of discretion. State v. Heutink, 12 Wn. App. 2d 336, 356,

458 P.3d 796, review denied, 195 Wn.2d 1027, 466 P.3d 775 (2020). However,

whether or not a statement was hearsay is reviewed de novo. State v. Gonzalez

Gonzalez, 193 Wn. App. 683, 688-89, 370 P.3d 989 (2016).

          Under RCW 71 .09.092, “[b]efore the court may enter an order directing

conditional release to a less restrictive alternative, it must find   .   .   .   housing exists

in Washington that is sufficiently secure to protect the community, and the person

or agency providing housing to the conditionally released person has agreed in

writing to accept the person, to provide the level of security required by the court,


                                               7
No. 79377-2-1/8


and immediately to report to the court, the prosecutor, the supervising community

corrections officer, and the superintendent of the special commitment center if the

person leaves the housing to which he or she has been assigned without

authorization.” The factual content of the housing declaration, not its existence, is

relevant. If the housing provider’s declaration was not offered to demonstrate the

truth of the housing provider’s assertions, then the trial court could not have made

the necessary findings and the declaration served little purpose. The trial court

correctly determined the out-of-court statement was being offered to prove the

truth of the matter asserted.

       A. No A~licable Hearsay Exceition

       Lewis argues the proposed plan is admissible as the subject of litigation,

similar to a will or a contract, because jurors at a conditional release trial are

directed to consider the proposed LRA under RCW 71.09.094(2). He relies on

Stuart v. UNUM Life Insurance Co. of America, 217 F.3d 1145, 1154 (9th Cir.

2000), which concerned an insurance policy.           But, the insurance policy was

admitted under Federal Rules of Evidence 801(c) because it was excluded from

the definition of hearsay as a statement affecting the legal rights of the parties, not

as the subject of litigation. jçj~ Unlike the insurance policy in Stuart, the housing

declaration in Lewis’s LRA plan is not being offered to show that it has been signed

by both parties.   It is relevant only insofar as it demonstrates the truth of its

assertions   regarding    whether    his   proposed    housing    satisfies   statutory




                                              8
No. 79377-2-1/9


requirements. The declaration is hearsay, and does not fall under any hearsay

exception.

       Next, Lewis argues the housing provider’s declaration is not hearsay

because statutory language requiring the plan to include the agreement in writing

makes its existence an operative fact. RCW 71.09.092(3). Similarly, Lewis relies

on United States v. Iverson, 818 F.3d 1015, 1020-21 (10th Cir. 2016), where

statements in a Federal Deposit Insurance Corporation (FDIC) certificate and on

the FDIC website were at issue, admissible not as operative facts but as public

record. Further, it is not the mere existence of a housing declaration, but what it

details that is relevant to a conditional release trial.

       Unlike an insurance policy or administrative website, the excluded LRA

documents do not fall under an express exception to the rule against hearsay.

       B. LRA as Basis of Witness’s Opinion

       Lewis asserts the housing provider’s declaration and related documents

should have been admitted for the limited purpose of explaining the basis for Dr.

Christopher Fisher’s opinion.       He argues expert witnesses’ reliance on the

documents rendered them admissible under ER 703.

       Experts may rely on inadmissible facts if of the type reasonably relied on by

experts in their field. Allen v. Asbestos Corp., 138 Wn. App. 564, 579, 157 P.3d

406 (2007). Both cases cited by Lewis address the ability of experts to testify about

out-of-court statements, not the admittance of the underlying documents. In re

Det. of Leck, 180 Wn. App. 492, 513, 334 P.3d 1109) (2014) (expert could refer to


                                                9
No. 79377-2-1110


hearsay);   ~ 189 Wn. App. at 324-35 (expert could testify about contents of
medical records as the basis of her opinion, not as substantive evidence).

However, neither case holds this use provides a basis to admit the underlying

documents under ER 703.

       C. Due Process Violation

       Lewis contends that under both the Fourteenth Amendment and the

statutory scheme under RCW 71 .09.094, the State bears the burden of proof in

conditional release trials. Therefore, holding that the State can meet its burden by

excluding the LRA plan as hearsay, impermissibly shifted the burden of production

to Lewis to provide live testimony, in violation of his due process rights.

       Here, Lewis relies on In re Detention of Turay, 139 Wn.2d 379, 423-24, 986

P.2d 790 (1999) (citing Fouchav. Louisiana, 504 U.S. 71, 86, 112 S. Ct. 1780, 118

L. Ed. 2d 437 (1992)).     In Turay, our Supreme Court affirmed the trial court’s

holding that the state bears the burden of proof at show cause hearings. ~ at

424. The court cited Foucha, concluding due process requires the State to bear

the burden in civil commitment proceedings, which “buttress[es] the ruling of the

trial court.” Id. at 423-24. Thus, Lewis contends that the State must admit the

plan. But, neither Foucha nor Turay held that the State had to introduce the LRA

plan as part of due process. Nor did either case hold that a trial court must create

an exception to the hearsay rule to admit such materials.

      While the burden of proof at an LRA trial is upon the State, our Supreme

Court has held that the statutory scheme assigning petitioners the burden of


                                             10
No. 79377-2-I/I 1


producing a currently available housing plan does not unconstitutionally shift the

burden away from the State. In re Det. of Skinner, 122 Wn. App. 620, 627-29, 94

P.3d 981 (2004). RCW 71.09.090(2)(b) expressly provides that a show cause

hearing “may be conducted solely on the basis of affidavits or declarations.” The

housing declarations Lewis offered were properly admitted and considered at the

show cause hearing. However, there is no similar exception provided for evidence

submitted at conditional release trials.

       We affirm the trial court’s finding that the documents excluded at trial were

inadmissible hearsay.

   Ill. Change of Venue to Snohomish County

       Third, Lewis asserts that the Columbia County Superior Court erred when

it ordered a change of venue to Snohomish County.

       This court reviews a trial court’s ruling motion to transfer venue for abuse of

discretion. Hickey v. City of Bellingham, 90 Wn. App. 711, 719, 953 P.2d 822. The

court abuses its discretion where the exercise of discretion is “manifestly

unreasonable, or exercised on untenable grounds, or for untenable reasons.”

State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).

       RCW 4.12.030 authorizes the trial court to transfer venue on specific

grounds, including where (1) the designated county is improper, (2) there is reason

to believe an impartial trial cannot be held therein, or (3) the convenience of

witnesses or ends of justice would be forwarded by such change.                Lewis

challenges these three statutory grounds for transfer.


                                             11
No. 79377-2-1/12


       Lewis argues Columbia County was the proper venue, It does not appear

from the record that the trial court purported to grant transfer on grounds that

Columbia County was not the proper venue under RCW4.12.030(1). As such, this

point is not dispositive.

       Lewis also contends the court erred in transferring on RCW 4.12.030(2)

grounds that there was reason to believe an impartial jury could not be empaneled.

In granting the change of venue, the court relied in part on the affidavit of

Prosecuting Attorney Rea CuIwell. Culwell stated that in July cases, “many jurors

are or will be working [the] wheat and pea harvest as their sole source of income

and are readily excused by the judge.” Lewis argues because the court struck the

July trial date, there was no longer an issue empaneling jurors during the harvest

season. But, the record supports difficulty empaneling an impartial jury outside of

harvest season as well. For instance, many county residents knew about Lewis’s

underlying crimes. The trial court found that spending the resources “vetting a

jury” would “prove unfruitful.” The trial court did not abuse its discretion in granting

a change of venue based on such a finding.

       Finally, Lewis also addresses RCW4.12.030(3). He contends the “ends of

justice” did not support a change in venue. Further, he argues that the court was

not justified in transferring on RCW 4.12.030(3) grounds of “convenience of

witnesses” absent declarations of the witnesses or equivalent support.

       Appellants must provide “argument in support of the issues presented for

review, together with citations to legal authority and reference to relevant parts of


                                              12
No. 79377-2-UI 3


the record.” RAP 1O.3(a)(6). Lewis has provided no legal authority for such a

specific evidentiary requirement. Here, the record indicates all witnesses would

be travelling from western counties. It was within the discretion of the court to

consider the traveling distances of various witnesses when considering a motion

to transfer venue. jç~ The record is sufficient for a court to have reasonably

concluded moving the venue would further the convenience of witnesses.

       We affirm the Columbia County Court’s order transferring venue to

Snohomish County.

   IV. Inclusion of the Term “Sexually Violent Predator”

       Finally, Lewis asserts the trial court erred in denying his motion in limine to

exclude use of the term “sexually violent predator.”

       Parties disagree over the correct standard of review for this decision. Citing

an unpublished case, Lewis argues this issue should be reviewed de novo

“because it involves an issue of law.”

       The State cites State v. Powell, 126 Wn.2d 244, 258, 893 P.2d 615 (1995),

which held that appellate courts review trial court rulings on motions in limine for

abuse of discretion. The State also asserts that to the extent Lewis is challenging

the jury instruction language that too is a matter of discretion. A trial court abuses

its discretion if its decision is manifestly unreasonable or is based on untenable

grounds, or for untenable reasons. In re Pers. Restraint of Duncan, 167 Wn.2d

398, 402, 219 P.3d 666 (2009).




                                             13
No. 79377-2-1/14


       It was reasonable for the court to conclude that the use of the term was

appropriate because it was a statutorily created legal term. Reviewing de novo,

the term is defined by ROW 71.09.020(18). This court has found the use of the

word “victim” not to be a comment on the evidence. State v. Alger, 31 Wn. App

244, 249, 640 P.2d 44 (1982).        Using the term “sexually violent predator” is

arguably no different. Further, the court mitigated its potential prejudicial effect by

informing the jury that the term is not a diagnostic term but a legal one.

       We affirm the trial court’s denial of Lewis’s motion in limine to exclude the

term “sexually violent predator.”



       We reverse the CR 50 ruling, but affirm the jury verdict denying release.




WE CONCUR:


~~d4W~),




                                             14